t c memo united_states tax_court michael tseytin and ella tseytin petitioners v commissioner of internal revenue respondent docket no filed date frank agostino brian d burton and lawrence a sannicandro for petitioners marco franco for respondent memorandum opinion swift judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure penalty under sec_6662 for purposes of calculating the amount or portion of the total dollar_figure that michael tseytin petitioner received in cash in a corporate merger that is taxable to him under sec_356 the two issues for decision are whether petitioner is to be treated as the owner of the two blocks of stock involved in the merger or whether he is to be treated with respect to one of the blocks of stock merely as an agent or nominee and if he is to be treated as the owner of both blocks of stock whether petitioner may subtract the dollar_figure loss he realized on one of the blocks of stock from the dollar_figure gain to be recognized on the other block of stock we must also decide whether petitioner is liable for a penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded that under sec_6015 petitioner ella tseytin has been relieved from joint_and_several_liability for the tax_deficiency and penalty at issue background this case was submitted under rule the stipulated facts are so found at the time of filing the petition petitioner resided in new jersey in early and a number of prior years petitioner owned stock in us strategies inc ussi a new jersey corporation which owned a majority interest in two limited_liability companies organized under the laws of the russian federation which in turn owned and operated pizza hut and kentucky fried chicken franchises throughout the russian federation archer consulting corp archer apparently an unrelated legal entity organized under the laws of the british virgin islands owned shares or of the issued and outstanding shares of stock in ussi archer shares petitioner owned the other shares or of the issued and outstanding shares of stock in ussi non-archer shares and had a zero tax basis in the non-archer shares unidentified key employees of ussi’s two limited_liability companies owned a minority stock interest in each of the two limited_liability companies amrest holdings nv amrest a corporation unrelated to ussi and organized under the laws of the netherlands and the shares of which were publicly traded on the warsaw stock exchange owned and operated pizza hut kentucky fried chicken burger king and starbucks franchises throughout central and eastern europe in date ussi amrest and petitioner agreed to the merger of ussi into amrest the merger was to qualify as a tax-free reorganization under sec_356 and sec_368 subject_to the requirement of sec_356 regarding cash received in the merger for the sole purpose of facilitating the transfer and merger of ussi into amrest amrest formed amrest acquisition subsidiary inc aa subsidiary as a wholly owned subsidiary of amrest in order to effect the transfer and merger petitioner agreed to purchase the archer shares for dollar_figure million and then to transfer to amrest of the shares of stock in ussi for a total consideration that turned out to be worth approximately dollar_figure million below we summarize further details regarding the ussi-amrest merger the archer shares and the transfer of the ussi stock to amrest merger agreement on date ussi amrest and petitioner entered into the agreement and plan of merger amrest agreement the amrest agreement provided that ussi shall be merged into amrest and the separate existence of ussi shall thereupon cease in article d of the amrest agreement petitioner warranted that before the merger he would hold of record and own beneficially all big_number shares of ussi in this opinion and for convenience hereinafter we ignore aa subsidiary and we treat the merger as between ussi and amrest stock free and clear of any restrictions on transfer contracts commitments equities claims or demands under additional terms of the amrest agreement in exchange for transferring all of the ussi stock to amrest petitioner was to receive as consideration approximately dollar_figure million in cash and amrest stock equal to approximately dollar_figure million archer was not a party to the amrest agreement the archer shares as stated under the date amrest agreement petitioner was to acquire the archer shares he did not then own and he was to be the owner of of the ussi stock before closing of the ussi-amrest merger on date petitioner entered into a securities purchase agreement with archer archer agreement under which he agreed to purchase the archer shares for dollar_figure million under the archer agreement petitioner was to receive all right title and interest in and to the archer shares free and clear of all liens claims and other because of foreign exchange rates rounding and differences in the parties’ arithmetic calculations some of the numbers set forth in our opinion are approximate encumbrances and he agreed to purchase the archer shares for his own account amrest was not a party to the archer agreement petitioner’s purchase of the archer shares closed on date further events and amended merger agreement in further preparation for the ussi-amrest merger petitioner took a number of actions as sole shareholder of ussi including amending its bylaws appointing himself its sole director and giving shareholder approval for the merger on date ussi amrest and petitioner executed an amendment to the amrest agreement amrest amendment under which the amount of cash petitioner was to receive on the merger was decreased to dollar_figure archer was not a party to the amrest amendment on date the merger between ussi and amrest closed by transfer into his bank account petitioner received the dollar_figure cash and he received the amrest stock which then had a market_value of approximately dollar_figure on date from the dollar_figure cash petitioner received petitioner paid archer the dollar_figure million owed to archer for the archer shares both the amrest agreement and the amrest amendment specify that each share of ussi stock was being exchanged for an equal portion of the total merger consideration namely dollar_figure as reflected in the summary below and treating the archer and the non- archer blocks of ussi stock as separate blocks of stock and ignoring petitioner’s argument that he never owned the archer shares on the basis of a pro_rata allocation of the dollar_figure total merger consideration to all big_number shares of ussi stock petitioner realized on the merger a dollar_figure short-term_capital_loss on the transfer to amrest of the archer shares and a dollar_figure long-term_capital_gain on the transfer to amrest of the non-archer shares item archer shares transferred of total consideration received short-term_capital_loss realized less cost_basis archer shares non-archer shares dollar_figure big_number big_number non-archer shares transferred of total consideration received long-term_capital_gain realized less cost_basis dollar_figure -0- big_number dollar_figure cash dollar_figure stock value dollar_figure petitioner’s original filed tax_return on date petitioner filed his form_1040 u s individual_income_tax_return on schedule d capital_gains_and_losses thereof petitioner treated the big_number shares of stock in ussi involved in the merger as one block of stock all owned and transferred by him to amrest petitioner treated the dollar_figure cash received as taxable but he reduced that amount by the dollar_figure portion of his dollar_figure million total cost_basis in the ussi stock which he allocated to the cash received accordingly on his return petitioner reported a net taxable long-term_capital_gain of dollar_figure relating to the dollar_figure cash boot he received on the ussi-amrest merger and a total federal_income_tax due of dollar_figure petitioner’s amended tax_return on date petitioner submitted to respondent a form 1040x amended u s individual_income_tax_return on his original return petitioner’s allocation of dollar_figure of his total cost in the ussi stock to the dollar_figure cash he received on the merger was calculated using the percentage of the total cash petitioner received divided by the total consideration petitioner received ie dollar_figure dollar_figure consistent with his original return on schedule d of his amended_return petitioner treated all shares of stock in ussi as owned and transferred by him to amrest however inconsistent with his original return on his amended_return petitioner treated the archer shares as separate from the non-archer shares and in calculating the taxable_portion of the dollar_figure total cash petitioner received petitioner ignored the dollar_figure million value of the amrest shares that he received and that constituted part of the total merger consideration first petitioner treated or dollar_figure of the total dollar_figure cash received as allocable to the archer shares and he subtracted therefrom the dollar_figure million cost of the archer shares producing on his amended_return a claimed short-term_capital_loss of dollar_figure relating to his transfer to amrest of the archer shares next petitioner treated the balance or dollar_figure of the dollar_figure total cash received as allocable to the non-archer shares with a zero basis and he reported with regard to the non-archer shares a resulting taxable represented the percentage of all ussi shares transferred that constituted archer shares dollar_figure cash cost_basis of dollar_figure a loss of dollar_figure long-term_capital_gain of dollar_figure an increase of dollar_figure over the dollar_figure long-term gain reported on his original return relating to the merger petitioner then on his amended_return effectively offset or reduced the dollar_figure long-term_capital_gain to be recognized relating to the non-archer shares by the dollar_figure short-term_capital_loss on the archer shares for a reported net_long-term_capital_gain relating to the ussi-amrest merger of dollar_figure and a reduced reported total_tax liability of dollar_figure to date petitioner has paid dollar_figure toward his federal_income_tax liability and he now seeks a refund of the amount_paid in excess of the dollar_figure reported tax due respondent’s audit and determination on audit and in a notice_of_deficiency respondent treated the archer and non-archer shares of ussi stock as owned by petitioner and as separate blocks of stock with identifiable and different cost bases as did petitioner on his amended_return respondent calculated the taxable_amount or portion of the dollar_figure total cash received on the merger using the total dollar_figure merger consideration--not just the dollar_figure total cash received as petitioner had done on his amended_return as a result of respondent’s calculations the amount of dollar_figure dollar_figure dollar_figure petitioner’s long-term_capital_gain petitioner realized on the transfer of the non-archer shares increased to dollar_figure and the entire dollar_figure ie of the total cash received allocable to the non-archer shares was charged or taxed to petitioner as long-term_capital_gain reflected below are respondent’s calculations relating to the merger separately with respect to the archer and non-archer shares of the short-term_capital_loss petitioner realized the long-term_capital_gain petitioner realized the amount of petitioner’s cost_basis allocable to each block of stock the amount of petitioner’s realized loss to be recognized and allowed to reduce the taxable_portion of petitioner’s long-term_capital_gain and the amount or portion of petitioner’s realized gain to be recognized and taxed as cash boot the allocation of the total cash and stock petitioner received is total value of cash and stock petitioner received allocable to archer share sec_75 allocable to non-archer shares dollar_figure big_number big_number of dollar_figure dollar_figure item archer shares non-archer shares petitioner realized less petitioner’s cost_basis short-term loss realized long-term gain realized gain loss to be recognized and taxed short-term loss to be dollar_figure big_number dollar_figure dollar_figure -0- big_number recognized of dollar_figure cash boot big_number as indicated above relying on the loss_disallowance_rule of sec_356 respondent did not allow the dollar_figure short-term_capital_loss realized on the archer shares to reduce or to be netted against the dollar_figure long-term_capital_gain realized on the non-archer shares or to reduce the dollar_figure portion of the cash boot to be recognized and taxed as a result of the above calculations respondent determined for petitioner a total federal_income_tax liability of dollar_figure--a deficiency of dollar_figure based on petitioner’s originally reported dollar_figure tax_liability and a dollar_figure accuracy-related_penalty under sec_6662 discussion on brief petitioner acknowledges that on his original federal_income_tax return the big_number shares of ussi stock were incorrectly treated as a single block of stock and he agrees that as reflected on his amended_return those shares of stock consisted of two separate blocks of stock with regard to the archer shares petitioner makes two arguments petitioner argues for the first time that in transferring the archer shares to amrest he acted only as a nominee or agent for archer that he never owned the archer shares and that we should treat the archer shares as either sold directly by archer to amrest or as redeemed by ussi or by amrest from archer according to his argument petitioner would treat dollar_figure million the amount_paid to archer for the archer shares of the dollar_figure total cash consideration received from amrest as not received by him but rather as received by and taxable to archer in the alternative and if he is to be treated as owner of the archer shares on their transfer to amrest petitioner argues he should be allowed to subtract the dollar_figure short-term_capital_loss realized on the transfer of the archer shares from the dollar_figure long-term gain to be recognized and taxed as cash boot petitioner’s agency or redemption argument although the commissioner is authorized to look through the form of a transaction to its substance taxpayers have considerably less freedom to do so see 99_tc_561 as the supreme court has stated w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not 417_us_134 the rule binding taxpayers to the form of their transaction is not absolute the court_of_appeals for the third circuit to which an appeal of this case would lie has developed and continues to apply the danielson_rule where a taxpayer seeks to disavow the form of a transaction the danielson_rule stands for the proposition that absent proof of mistake fraud undue influence duress or the like which would be recognizable under local law in a dispute between the parties to an agreement a taxpayer generally will be held to the terms or form of an agreement entered into 378_f2d_771 3d cir vacating and remanding 44_tc_549 life care comtys of am ltd v commissioner tcmemo_1997_95 this rule among other things seeks to prevent taxpayer challenges to the form of an agreement that if successful would nullify the reasonably predictable tax consequences for other parties to the agreement grant a unilateral reformation of the contract with a resulting unjust enrichment or permit a party to use the tax laws to obtain relief from an unfavorable agreement see commissioner v danielson f 2d pincite petitioner has not challenged the agreements before us on the grounds of fraud mistake undue influence duress or the like under the danielson_rule petitioner is prohibited from challenging the form of the transactions before us even if petitioner were not bound by the form of the transactions he entered into the stipulated evidence convincingly supports the conclusion that petitioner purchased the archer shares from archer on his own behalf and then transferred them to amrest petitioner warranted he would hold of record and beneficially own all big_number shares of ussi stock petitioner received all right title and interest in the archer shares and he agreed to purchase them for his own account petitioner acted as sole shareholder of ussi amending ussi’s bylaws appointing himself sole director and approving the merger no persuasive evidence before us would support a finding of a nominee or agency relationship between petitioner and archer or that the archer shares of stock in ussi were redeemed from archer by ussi or by amrest petitioner purchased from archer the archer shares of stock in ussi in a related and essentially simultaneous transaction independent from the merger and then transferred to amrest the archer shares he had purchased neither amrest nor ussi was a party to the stock purchase agreement between petitioner and archer archer was not a party to the merger agreement between petitioner and amrest in the calculations on his original and amended tax returns petitioner reported the archer shares as having been owned by him and transferred by him to amrest the substance of the transactions before us reflects and is consistent with their form as determined by respondent petitioner is to be treated as the recipient of and is taxable on the portion of the cash boot he received on the merger that is allocable to the archer shares petitioner’s alternative argument petitioner argues in the alternative that if he is to be treated as owner and transferor to amrest of the archer shares and as recipient of the total cash involved in the merger transaction he should be entitled to subtract the dollar_figure loss he realized on the archer shares against the dollar_figure gain to be recognized on the non-archer shares and to report a reduced total net long- term capital_gain of dollar_figure to support his alternative argument petitioner cites a number of authorities and argues that sec_356 should be interpreted only as prohibiting the tax recognition of a net bottom line cumulative loss on a merger transaction and that internal netting of losses and gains should be allowed of different blocks of stock involved in a merger transaction up to but limited by the total amount of the overall gain to be recognized however petitioner goes much further than any authority which he cites might suggest as respondent points out if contrary to the loss_disallowance_rule of sec_356 internal netting were allowable here it would allow only the dollar_figure loss petitioner realized on the archer shares to reduce the dollar_figure gain petitioner realized on the non-archer shares and petitioner’s tax_liability herein would be significantly increased over the tax_liability determined by respondent ie petitioner would be taxed on the entire dollar_figure cash boot that he received dollar_figure dollar_figure dollar_figure dollar_figure netting the dollar_figure short-term loss realized against the dollar_figure gain realized produces a net realized gain of dollar_figure and petitioner would be continued we agree with respondent petitioner’s argument and citations relating to the internal netting of losses and gains realized on separate blocks of stock in a merger transaction are not apropos and are not helpful to petitioner as stated even if internal netting were allowable petitioner cites no authority that would allow a loss realized to offset or be netted against a gain to be recognized we reject petitioner’s alternative argument petitioner argues that in revrul_74_515 1974_2_cb_118 the commissioner rejected a key and relevant part of his earlier ruling in revrul_68_ 1968_1_cb_144 in which a loss realized on a block of stock was not allowed to offset a gain realized on another block of stock petitioner cites gordon e warnke developments theories and themes in stock basis taxe sec_85 michael l schler rebooting sec_356 part -- the regulations tax notes and n y state bar ass’n tax section report on final regulations regarding allocation_of_basis under sec_358 and related matters doc tnt date continued required to recognize the amount of that gain limited only by the total dollar_figure amount of the cash boot received petitioner argues that the regulations t d 2006_8_irb_463 and proposed_regulations notice of proposed rulemaking fed reg date can be construed to allow internal netting of a loss realized on one block of stock against a gain realized on another block of stock so long as a net overall gain is still realized respondent cites revrul_68_23 supra wherein as stated the commissioner concluded that in determining gain_or_loss on a merger transaction to which sec_356 applies blocks of stock in which a taxpayer has different bases are to be considered separately and a loss on one block of stock may not offset or reduce a gain recognized on another block of stock respondent cites the court_of_appeals for the fifth circuit’s opinion in 128_f2d_418 5th cir aff’g 41_bta_892 involving the loss_disallowance_rule of sec_267 applicable to related_party transactions in that case the court_of_appeals affirmed a decision of the board_of_tax_appeals and explained but where as here four unrelated lots of stock were separately acquired and might readily have been separately sold the fact that after ascertaining the value of each lot all were transferred together for a lump price will not require or authorize a merger of costs the united_states may inquire as to which stocks were disposed of at a profit and tax the profit and may ignore losses altogether on the disposal of other stocks though realized at the same time and in the same transaction id pincite respondent also cites 336_f2d_714 6th cir which involved a corporate_reorganization therein the court_of_appeals for the sixth circuit quoted lakeside irr co extensively and disallowed the netting of losses and gains and applied the rule_of lakeside irr co to a merger transaction to which sec_356 applies this court has cited both curtis and lakeside irr co approvingly see u s holding co v commissioner 44_tc_323 as stated under his alternative argument petitioner would be taxed only on a net gain of dollar_figure on the merger transaction an amount that can be reached only by netting his realized loss on the archer shares against his gain to be recognized on his non-archer shares no authority has been cited that would support such a calculation with regard to petitioner’s alternative argument we conclude that petitioner may not net his realized loss on the archer shares against the gain to be recognized and taxed on the non-archer shares sec_6662 penalty respondent’s determination of a dollar_figure accuracy-related_penalty under sec_6662 relates to petitioner’s filed original federal_income_tax return in which petitioner reported the exchange of the big_number shares of ussi stock as a single block of stock even though the big_number shares clearly constituted two blocks of stock with different bases and different holding periods sec_6662 imposes a penalty equal to of the portion of an underpayment attributable to among other things n egligence or disregard of rules or regulations sec_6662 for the purposes of this penalty the term ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662dollar_figure however the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion see sec_6664 116_tc_87 generally the most important factor in determining whether a taxpayer acted in good_faith is the petitioner’s dollar_figure understatement of income_tax see sec_6662 b does not qualify as a sec_6662 substantial_understatement and the substantial_authority defense of sec_6662 is not available to petitioner extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs under sec_7491 the commissioner has the burden of production with respect to a proposed sec_6662 accuracy-related_penalty once the commissioner meets that burden of production however the taxpayer continues to have the burden_of_proof with regard to whether the commissioner’s determination of the penalty is correct rule a 116_tc_438 the taxpayer also bears the burden_of_proof with respect to any reasonable_cause defense see 123_tc_144 respondent determined the sec_6662 penalty using petitioner’s original tax_return in which petitioner treated separate blocks of stock as a single block a treatment for which there was no reasonable basis in law and that petitioner has not even attempted to defend petitioner has not presented sufficient evidence to establish good-faith reliance on the advice of a tax professional or that his reliance on a tax professional was reasonable see 115_tc_43 aff’d 299_f3d_221 3d cir for penalty purposes petitioner points us to some authority that he argues supports his amended_return and his alternative argument to the effect that related gains and losses in a merger transaction should be allowed to offset each other therefrom petitioner argues that the acknowledged error in his original tax_return should be overlooked however respondent’s penalty is based on petitioner’s position on his original return not on his amended_return the cited authority does not support the error petitioner acknowledges was made in his original return we conclude that respondent has met his burden of production with regard to the accuracy-related_penalty based on negligence or disregard of rules or regulations and petitioner has failed to meet his burden of proving that he acted with reasonable_cause and in good_faith we sustain respondent’s determination of petitioner’s liability for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent see the authorities cited supra pp
